 



Exhibit 10.3

Life Time Fitness, Inc.

2004 Long-Term Incentive Plan

(Effective as of April 30, 2004,

and Amended February 15, 2005)

1. Purposes.

     The purposes of this Plan are to provide long-term incentives to those
persons with responsibility for the success and growth of Life Time Fitness,
Inc. (the “Company”) and its subsidiaries, divisions and affiliated businesses,
to associate the interests of such persons with those of the Company’s
shareholders, to assist the Company in recruiting, retaining and motivating a
diverse group of employees, consultants, advisors and non-employee directors on
a competitive basis, and to ensure a pay-for-performance linkage for such
employees and outside directors.

2. Definitions

     For purposes of this Plan:

     (a) “Affiliate” means any corporation that is a “parent corporation” or
“subsidiary corporation” of the Company, as those terms are defined in Code
Sections 424(e) and 424(f), or any successor provisions, and, for purposes other
than the grant of Incentive Stock Options, any joint venture in which the
Company or such “parent corporation” or “subsidiary corporation” owns an equity
interest.

     (b) “Award” or “Awards” means a grant under this Plan in the form of
Options, Stock Appreciation Rights, Restricted Shares, Restricted Share Units,
Performance Awards, or any or all of them.

     (c) “Award Agreement” means any written or electronic agreement contract or
other instrument or document evidencing the grant of an Award, which may but is
not required to be signed by a Participant, in such form and including such
terms as the Committee in its sole discretion shall determine.

     (d) “Board” means the Board of Directors of the Company.

     (e) “Cause” means, unless otherwise defined in an Individual Agreement,
(i) dishonesty or violation of any duty owed to the Company; (ii) conviction of
a felony crime; (iii) any material act or omission involving willful malfeasance
or gross negligence in the performance of duties to the Company; (iv) willful
damage to the Company’s business and/or relationships with customers or
suppliers; and, (v) failure, refusal or inability to perform duties in
accordance with the directions, policies, and practices of the Company. The
Committee shall, unless otherwise provided in an Individual Agreement with the
Participant have the sole discretion to determine whether “Cause” exists, and
its determination shall be final.

     (f) “Change in Control” is defined in Section 11(b).

     (g) “Code” means the Internal Revenue Code of 1986, as amended.

     (h) “Committee” means the Compensation Committee of the Board.

 



--------------------------------------------------------------------------------



 



     (i) “Common Stock” means the common stock, par value $.02 per share, of the
Company.

     (j) “Effective Date” shall have the meaning set forth in Section 13.

     (k) “Eligible Participants” means any of the following individuals who is
designated by the Committee as eligible to receive Awards, subject to the
conditions set forth in this Plan: any officer, employee, non-employee director,
consultant or advisor of the Company or its Affiliates. The term employee does
not include any individual who is not, as of the grant date of an Award,
classified by the Company or any Affiliate as an employee on its corporate books
and records even if that individual is later reclassified (by the Company, such
Affiliate, any court or any governmental or regulatory agency) as an employee as
of the grant date. Except when referring to ISOs, all references in this Plan to
“employee,” “employment” or similar words shall, with respect to consultants or
advisors, refer to the consulting or advisory services provided by such
consultants or advisors to the Company and shall, with respect to Non-Employee
Directors, refer to service as a member of the Board.

     (l) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time and any successor thereto.

     (m) “Fair Market Value” on any date means:



  (i)   the closing price of the stock as reported for composite transactions,
if the Company’s Common Stock is then traded on a national securities exchange;
    (ii)   the average of the closing representative bid and asked prices of the
Company’s Common Stock as reported on NASDAQ on the date as of which fair market
value is being determined; or     (iii)   if the Common Stock of the Company is
not publicly traded on the date of grant of any Award under this Plan, the
Committee shall make a good faith attempt to determine the fair market value of
a share of Common Stock using such criteria as it shall determine, in its sole
discretion, to be appropriate for valuation.

     (n) “Individual Agreement” means an employment, consulting or similar
written agreement between a Participant and the Company or any one of its
Affiliates.

     (o) “ISO” means an Option satisfying the requirements of Section 422 of the
Code and designated by the Committee as an ISO.

     (p) “Non-Employee Director” means a member of the Board who is not an
employee of the Company.

     (q) “NQSO” or “Non-Qualified Stock Option” means any Option that is not
designated as an ISO or even if so designated does not qualify as an ISO on or
subsequent to its grant date.

     (r) “Options” means the right to purchase shares of Common Stock at a
specified price for a specified period of time.

     (s) “Option Exercise Price” means the purchase price per share of Common
Stock covered by an Option granted pursuant to this Plan.

     (t) “Participant” means an individual who has received an Award under this
Plan.

- 2 -



--------------------------------------------------------------------------------



 



     (u) “Performance Awards” means an Award of Performance Shares or
Performance Units based on the achievement of Performance Goals during a
Performance Period.

     (v) “Performance Based Exception” means the performance-based exception set
forth in Code Section 162(m)(4)(C) from the deductibility limitations of Code
Section 162(m).

     (w) “Performance Goals” means the goals established by the Committee under
Section 7(d).

     (x) “Performance Measures” means the criteria set out in Section 7(d) that
may be used by the Committee as the basis for a Performance Goal.

     (y) “Performance Period” means the period established by the Committee
during which the achievement of Performance Goals is assessed in order to
determine whether and to what extent a Performance Award has been earned.

     (z) “Performance Shares” means shares of Common Stock awarded to a
Participant based on the achievement of Performance Goals during a Performance
Period.

     (aa) “Performance Units” means an Award denominated in shares of Common
Stock, cash or a combination thereof, as determined by the Committee, awarded to
a Participant based on the achievement of Performance Goals during a Performance
Period.

     (bb) “Plan” means the Life Time Fitness, Inc. 2004 Long-Term Incentive
Plan, as amended and restated from time to time.

     (cc) “Restriction Period” means, with respect to Restricted Shares or
Restricted Share Units, the period during which any restrictions set by the
Committee remain in place. Restrictions remain in place until such time as they
have lapsed under the terms and conditions of the Restricted Shares or
Restricted Share Units or as otherwise determined by the Committee.

     (dd) “Restricted Shares” means shares of Common Stock that may not be
traded or sold until the date that the restrictions on transferability imposed
by the Committee with respect to such shares have lapsed.

     (ee) “Restricted Share Units” means the right, as described in
Section 7(c), to receive an amount, payable in either cash or shares of Common
Stock, equal to the value of a specified number of shares of Common Stock.

     (ff) “Retirement” with respect to a Non-Employee Director shall mean
termination from the Board after such Non-Employee Director shall have attained
at least age 70 or after such Non-Employee Director shall have satisfied the
criteria for Retirement established by the Committee from time to time.

     (gg) “Stock Appreciation Rights” or “SARs” means the right to receive the
difference between the Fair Market Value of a share of Common Stock on the grant
date and the Fair Market Value of a share of Common Stock on the date the Stock
Appreciation Right is exercised.

     (hh) “Total Disability” shall have the meaning set forth in the long-term
disability program of the Company, unless otherwise defined in an Individual
Agreement.

- 3 -



--------------------------------------------------------------------------------



 



3. Administration of this Plan.

     (a) Authority of Committee. This Plan shall be administered by the
Committee, which shall have all the powers vested in it by the terms of this
Plan, such powers to include the authority (within the limitations described
herein):



  •   to select the persons to be granted Awards under this Plan,     •   to
determine the type, size and terms of Awards to be made to each person selected,
    •   to determine the time when Awards are to be made and any conditions
which must be satisfied before an Award is made,     •   to establish objectives
and conditions for earning Awards,     •   to determine whether an Award shall
be evidenced by an agreement and, if so, to determine the terms of such
agreement (which shall not be inconsistent with this Plan) and who must sign
such agreement,     •   to determine whether the conditions for earning an Award
have been met and whether an Award will be paid at the end of the Performance
Period,     •   to determine if and when an Award may be deferred,     •   to
determine the guidelines and/or procedures for the payment or exercise of
Awards, and     •   to determine whether an Award should qualify, regardless of
its amount, as deductible in its entirety for federal income tax purposes,
including whether any Awards granted under this Plan comply with the Performance
Based Exception under Code Section 162(m).

     (b) Interpretation of Plan. The Committee shall have full power and
authority to administer and interpret this Plan and to adopt or establish such
rules, regulations, agreements, guidelines, procedures and instruments, which
are not contrary to the terms of this Plan and which, in its opinion, may be
necessary or advisable for the administration and operation of this Plan. The
Committee’s interpretations of this Plan, and all actions taken and
determinations made by the Committee pursuant to the powers vested in it
hereunder, shall be conclusive and binding on all parties concerned, including
the Company, its shareholders and any person receiving an Award under this Plan.

     (c) Delegation of Authority. To the extent not prohibited by law, the
Committee may (i) delegate its authority and administrative powers hereunder to
a subcommittee, (ii) delegate to one or more officers of the Company its
authority to grant Awards to Eligible Participants who are not subject to
Section 16(b) of the Exchange Act, (iii) allocate all or any portion of its
responsibilities and powers to any one or more of its members and, (iv) grant
authority to employees or designate employees of the Company to execute
documents on behalf of the Committee or to otherwise assist the Committee in the
administration and operation of this Plan, provided that no such delegation may
be made that would cause Awards or other transactions under this Plan to cease
to be exempt from Section 16(b) of the Exchange Act or cause an Award intended
to qualify for the Performance Based Exception to case to qualify for such
exception. Any such allocation or delegation may be revoked by the Committee at
any time.

- 4 -



--------------------------------------------------------------------------------



 



     (d) Section 162(m) and Rule 16b-3 Compliance. In the case of any grants
made to insiders or Awards that are intended to qualify for the Performance
Based Exception, the Committee shall delegate its authority to a subcommittee
composed solely of two or more directors who qualify as an “independent
director” within the meaning of the applicable stock exchange, as an “outside
director” within the meaning of Section 162(m) of the Code, and as a
“non-employee director” within the meaning of Rule 16b-3.

4. Eligibility.

     Awards may be granted under this Plan to Eligible Participants.

5. Shares of Common Stock Subject to this Plan.

     (a) Authorized Number of Shares. Unless otherwise authorized by the
Company’s shareholders and subject to the provisions of this Section 5 and
Section 10, the maximum aggregate number of shares of Common Stock available for
issuance under this Plan shall be 3,500,000. Subject to the provisions of this
Section 5 and Section 10, the maximum number of shares of Common Stock that may
be issued pursuant to Options intended to be ISO’s shall be 3,500,000 shares.

     (b) Share Counting. The following shall apply in determining the number of
shares remaining available for grant under this Plan:



  (i)   In connection with the granting of an Option or other Award (other than
a Performance Unit denominated in dollars), the number of shares of Common Stock
available for issuance under this Plan shall be reduced by the number of shares
in respect of which the Option or Award is granted or denominated; provided,
however, that, in the case of Stock Appreciation Rights granted in tandem with
Options (so that only one may be exercised with the other terminating upon such
exercise), the number of shares of Common Stock shall only be taken into account
once (and not as to both Awards) for purposes of this Section 5 and the
limitations hereunder; and provided further where a SAR is settled in shares of
Common Stock, the number of shares of Common Stock available for issuance under
this Plan shall be reduced only by the number of shares issued in such
settlement.     (ii)   If any Option is exercised by tendering shares of Common
Stock to the Company as full or partial payment of the exercise price, the
number of shares available for issuance under this Plan shall be increased by
the number of shares so tendered.     (iii)   Whenever any outstanding Option or
other Award (or portion thereof) expires, is cancelled, is settled in cash or is
otherwise terminated for any reason without having been exercised or payment
having been made in respect of the entire Option or Award, the shares allocable
to the expired, cancelled, settled or otherwise terminated portion of the Option
or Award may again be the subject of Options or Awards granted under this Plan.
    (iv)   Awards granted through the assumption of, or in substitution for,
outstanding awards previously granted to individuals who become employees as a
result of a merger, consolidation, acquisition or other corporate transaction
involving the Company as a result of an acquisition will not count against the
reserve of available shares under this Plan. The terms and conditions of the
substitute or assumed Awards may vary from the terms and conditions set forth in
this Plan to the extent the Committee at the time of the grant may deem
appropriate to conform, in whole

- 5 -



--------------------------------------------------------------------------------



 



     or in part, to the provisions of the Awards in substitution for which they
are granted.

     (c) Shares to be Delivered. Shares of Common Stock to be delivered by the
Company under this Plan shall be determined by the Committee and may consist in
whole or in part of authorized but unissued shares or shares acquired on the
open market.

     (d) Fractional Shares. No fractional shares of Common Stock may be issued
under this Plan; however, cash shall be paid in lieu of any fractional shares in
settlement of an Award.

6. Award Limitations.

     The maximum number of Options, SARs and Restricted Shares that can be
granted to any Eligible Participant during a single calendar year cannot exceed
750,000. The maximum per Eligible Participant, per calendar year amount of
Awards other than Options, SARs and Restricted Shares shall not exceed two
(2) times the Eligible Participant’s base salary. The maximum Award that may be
granted to any Eligible Participant for a Performance Period greater than one
year shall not exceed the foregoing annual maximum multiplied by the number of
full years in the Performance Period.

7. Awards to Eligible Participants.

     (a) Options.



  (i)   Grants. Subject to the terms and provisions of this Plan, Options may be
granted to Eligible Participants. Options may consist of ISOs or NQSOs, as the
Committee shall determine. Options may be granted alone or in tandem with SARs.
With respect to Options granted in tandem with SARs, the exercise of either such
Options or such SARs will result in the simultaneous cancellation of the same
number of tandem SARs or Options, as the case may be. The grant of an Option
shall occur on the date the Committee by resolution selects a Participant to
receive a grant of an Option, determines the number of shares of Common Stock to
be subject to such Option to be granted to such Participant and specifies the
terms and provisions of the Option. The Company shall notify a Participant of
any grant of an Option, and such Award shall be confirmed by, and subject to the
terms of, an Award Agreement.     (ii)   Option Exercise Price. The Option
Exercise Price shall be equal to or greater than the Fair Market Value on the
date the Option is granted, unless the Option was granted through the assumption
of, or in substitution for, outstanding awards previously granted to individuals
who became employees of the Company or any Affiliate as a result of a merger,
consolidation, acquisition or other corporate transaction involving the Company
or such Affiliate.     (iii)   ISO Limits. ISOs may only be granted to employees
of the Company and its Affiliates and may only be granted to an employee who, at
the time the Option is granted, does not own stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any Affiliate. The aggregate Fair Market Value of all shares with
respect to which ISOs are exercisable by a Participant for the first time during
any year shall not exceed $100,000; provided, however, that any Options or
portions thereof that exceed such limit shall be treated as NQSOs
notwithstanding any other provisions of the Award

- 6 -



--------------------------------------------------------------------------------



 



    Agreement, but only to the extent of such excess. The aggregate Fair Market
Value of such shares shall be determined at the time the Option is granted.



  (iv)   No Repricing. Except for adjustments made pursuant to Section 10, the
Option Exercise Price for any outstanding Option granted under this Plan may not
be decreased after the date of grant nor may any outstanding Option granted
under this Plan be surrendered to the Company as consideration for the grant of
a new Option with a lower Option Exercise Price or otherwise be subject to any
action that would be treated, for accounting purposes, as a “repricing” of such
Option without the approval of the Company’s shareholders.     (v)   Buy Out of
Option Gains. In the event of a Change of Control, the Committee shall have the
right to elect, in its sole discretion and without the consent of the holder
thereof, to cancel such Option and to cause the Company to pay to the
Participant the excess of the Fair Market Value of the shares of Common Stock
covered by such Option over the Option Exercise Price of such Option at the date
the Committee provides written notice (the “Buy Out Notice”) of its intention to
exercise such right. Buyouts pursuant to this provision shall be effected by the
Company as promptly as possible after the date of the Buy Out Notice. Payments
of buy out amounts may be made in cash, in shares of Common Stock, or partly in
cash and partly in Common Stock, as the Committee deems advisable. To the extent
payment is made in shares of Common Stock, the number of shares shall be
determined by dividing the amount of the payment to be made by the Fair Market
Value of a share of Common Stock at the date of the Buy Out Notice.
Notwithstanding the foregoing, the Committee shall have the right to elect, in
its sole discretion and without the consent of the holder thereof, to cancel
vested but unexercised Options and to cause the Company to pay to the
Participant the excess of the Fair Market Value of the shares of Common Stock
covered by such Options over the Option Exercise Price of such Options at the
date the Committee provides the Buy Out Notice, so long as the Committee takes
such action with respect to all vested but unexercised Options outstanding at
the time the Committee elects to exercises such right.

     (b) Stock Appreciation Rights.



  (i)   Grants. Subject to the terms and provisions of this Plan, SARs may be
granted to Eligible Participants. SARs may be granted alone or in tandem with
Options. With respect to SARs granted in tandem with Options, the exercise of
either such Options or such SARs will result in the simultaneous cancellation of
the same number of tandem SARs or Options, as the case may be.     (ii)  
Purchase Price. The purchase price per share of Common Stock covered by a SAR
granted pursuant to this Plan shall be equal to or greater than Fair Market
Value on the date the SAR is granted, unless the SAR was granted through the
assumption of, or in substitution for, outstanding awards previously granted to
individuals who became employees of the Company of any Affiliate as a result of
a merger, consolidation, acquisition or other corporate transaction involving
the Company or such Affiliate.     (iii)   Form of Payment. The Committee may
authorize payment of a SAR in the form of cash, Common Stock valued at its Fair
Market Value on the date of the exercise, a combination thereof, or by any other
method as the Committee may determine.

- 7 -



--------------------------------------------------------------------------------



 



  (iv)   No Repricing. Except for adjustments pursuant to Section 10, in no
event may any Stock Appreciation Right granted under this Plan be amended to
decrease the purchase price per share of Common Stock covered thereby, cancelled
in conjunction with the grant of any new Stock Appreciation Right with a lower
purchase price per share, or otherwise be subject to any action that would be
treated, for accounting purposes, as a “repricing” of such Stock Appreciation
Right, without the approval of the Company’s shareholders.

     (c) Restricted Shares / Restricted Share Units.



  (i)   Grants. Subject to the terms and provisions of this Plan, Restricted
Shares or Restricted Share Units may be granted to Eligible Participants.    
(ii)   Restrictions. The Committee shall impose such terms, conditions and/or
restrictions on any Restricted Shares or Restricted Share Units granted pursuant
to this Plan as it may deem advisable including, without limitation: a
requirement that Participants pay a stipulated purchase price for each
Restricted Share or each Restricted Share Unit; restrictions based upon the
achievement of specific performance goals (Company-wide, divisional, and/or
individual); time-based restrictions on vesting; and/or restrictions under
applicable Federal or state securities laws. Unless otherwise determined by the
Committee at the time of grant, any time-based restriction period shall be for a
minimum of three years. To the extent the Restricted Shares or Restricted Share
Units are intended to be deductible under Code Section 162(m), the applicable
restrictions shall be based on the achievement of Performance Goals over a
Performance Period, as described in Section 7(d) below.     (iii)   Payment of
Units. Restricted Share Units that become payable in accordance with their terms
and conditions shall be settled in cash, shares of Common Stock, or a
combination of cash and shares, as determined by the Committee.     (iv)   No
Disposition During Restriction Period. During the Restriction Period, Restricted
Shares may not be sold, assigned, transferred or otherwise disposed of, or
mortgaged, pledged or otherwise encumbered. In order to enforce the limitations
imposed upon the Restricted Shares, the Committee may (a) cause a legend or
legends to be placed on any certificates relating to such Restricted Shares,
and/or (b) issue “stop transfer” instructions, to its transfer agent as it deems
necessary or appropriate.     (v)   Dividend and Voting Rights. Unless otherwise
determined by the Committee, during the Restriction Period, Participants who
hold Restricted Shares and Restricted Share Units shall have the right to
receive dividends in cash or other property or other distribution or rights in
respect of such shares, and Participants who hold Restricted Shares shall have
the right to vote such shares as the record owner thereof. Unless otherwise
determined by the Committee, any dividends payable to a Participant during the
Restriction Period shall be distributed to the Participant only if and when the
restrictions imposed on the applicable Restricted Shares or Restricted Share
Units lapse.     (vi)   Share Certificates. Each certificate issued for
Restricted Shares shall be registered in the name of the Participant and
deposited with the Company or its designee. At the end of the Restriction
Period, a certificate representing the number of shares to

- 8 -



--------------------------------------------------------------------------------



 



    which the Participant is then entitled shall be delivered to the Participant
free and clear of the restrictions. No certificate shall be issued with respect
to a Restricted Share Unit unless and until such unit is paid in shares of
Common Stock.

     (d) Performance Awards.



  (i)   Grants. Subject to the provisions of this Plan, Performance Awards
consisting of Performance Shares or Performance Units may be granted to Eligible
Participants. Performance Awards may be granted either alone or in addition to
other Awards made under this Plan.     (ii)   Performance Goals. Unless
otherwise determined by the Committee, Performance Awards shall be conditioned
on the achievement of Performance Goals (which shall be based on one or more
Performance Measures, as determined by the Committee) over a Performance Period.
The Performance Period shall be one year, unless otherwise determined by the
Committee.     (iii)   Performance Measures. The Performance Measure(s) to be
used for purposes of Performance Awards may be described in terms of objectives
that are related to the individual Participant or objectives that are
Company-wide or related to a subsidiary, division, department, region, function,
business unit or Affiliate of the Company in which the Participant is employed,
and may consist of one or more or any combination of the following criteria:
stock price, market share, sales revenue, cash flow, sales volume, earnings per
share, EBITDA, pre-tax income, return on equity, return on assets, return on
sales, return on invested capital, economic value added, net earnings, total
shareholder return, gross margin, and/or costs. The Performance Goals based on
these Performance Measures may be made relative to the performance of other
corporations. The Performance Measures to be used for Performance Awards that
are not intended to satisfy the conditions for the Performance Based Exception
under Code Section 162(m) may consist of other criteria determined by the
Committee.     (iv)   Extraordinary Events. At, or at any time after, the time
an Award is granted, and to the extent permitted under Code Section 162(m) and
the regulations thereunder without adversely affecting the treatment of the
Award under the Performance Based Exception, the Committee may provide for the
manner in which performance will be measured against the Performance Goals (or
may adjust the Performance Goals) to reflect the impact of specific corporate
transactions, accounting or tax law changes and other extraordinary and
nonrecurring events.     (v)   Interpretation. With respect to any Award that is
intended to satisfy the conditions for the Performance Based Exception under
Code Section 162(m): (A) the Committee shall interpret this Plan and this
Section 7 in light of Code Section 162(m) and the regulations thereunder;
(B) the Committee shall have no discretion to amend the Award in any way that
would adversely affect the treatment of the Award under Code Section 162(m) and
the regulations thereunder; and (C) such Award shall not be paid until the
Committee shall first have certified that the Performance Goals have been
achieved.

     (e) Other Stock-Based Awards. The Committee is hereby authorized to grant
to Eligible Participants, subject to the terms of this Plan, such other Awards
that are denominated or payable in, valued in whole or in part by reference to,
or otherwise based on or related to, shares of

- 9 -



--------------------------------------------------------------------------------



 



Common Stock (including, without limitation, securities convertible into shares
of Common Stock), as are deemed by the Committee to be consistent with the
purpose of this Plan. Shares of Common Stock or other securities delivered
pursuant to a purchase right granted under this Section 7(e) shall be purchased
for such consideration, which may be paid by such method or methods and in such
form or forms (including, without limitation, cash, shares of Common Stock,
other securities, other Awards or other property or any combination thereof), as
the Committee shall determine, the value of which consideration, as established
by the Committee, shall not be less than 100% of the Fair Market Value of such
shares of Common Stock or other securities as of the date such purchase right is
granted, unless otherwise determined by the Committee.

     (f) Dividend Equivalents. The Committee is hereby authorized to grant
dividend equivalents to Eligible Participants under which the Participant shall
be entitled to receive payments (in cash, shares of Common Stock, other
securities, other Awards or other property as determined in the discretion of
the Committee) equivalent to the amount of cash dividends paid by the Company to
holders of shares of Common Stock with respect to a number of shares of Common
Stock determined by the Committee. Subject to the terms of this Plan, such
dividend equivalents may have such terms and conditions as the Committee shall
determine.

     (g) Termination of Awards. Unless otherwise provided in an Award Agreement,
Awards shall terminate in accordance with this Section 7(g).



  (i)   Options and SARs Granted to Eligible Participants. Each Option and SAR
granted to an Eligible Participant pursuant to this Section 7 shall terminate:

If the Participant is then living, at the earliest of the following times:



  (A)   ten (10) years after the date of grant of the Option or SAR, except in
the event of death or Total Disability as provided below;     (B)   ninety
(90) days after termination of employment with the Company or any Affiliate
other than termination because of death or Total Disability or through discharge
for Cause; provided, however, that if any Option or SAR is not fully exercisable
at the time of such termination of employment, such Option or SAR shall expire
on the date of such termination of employment to the extent not then
exercisable;     (C)   immediately upon termination of Participant’s employment
through discharge for Cause; or     (D)   any other time set forth in the Award
Agreement describing and setting the terms of the Award.         In the event of
death or Total Disability of the Participant while employed by the Company or
any Affiliate, or if no longer so employed such Participant dies prior to
termination of the entire Option or SAR under Section 7(g)(i)(B) or (D) hereof,
the Participant’s Option or SAR shall become exercisable in full on the date of
such death or Total Disability and shall remain exercisable for a minimum period
of one (1) year after the date of death or Total Disability, unless it
terminates earlier pursuant to Section 7(g)(i)(A) or (D). To the extent an
Option or SAR is exercisable after the death of the Participant, it may be
exercised by the person or persons to whom the Participant’s rights under the
agreement have passed by will or by the applicable laws of descent and
distribution and to the extent an Option or

- 10 -



--------------------------------------------------------------------------------



 



      SAR is exercisable after the Total Disability of the Participant who is
incompetent, it may be exercised by the Participant’s legal representative.



  (ii)   Restricted Shares and Restricted Share Units. Unless otherwise provided
in the related Award Agreement, in the case of a Participant’s death or Total
Disability, the Participant shall be entitled to receive a number of shares of
Common Stock under outstanding Restricted Shares, or in the case of Restricted
Share Units, an amount of cash or number of shares of Common Stock, that has
been prorated for the portion of the term of the Award during which the
Participant was employed by the Company or any Affiliate, and, with respect to
any shares, all restrictions shall lapse. Any Restricted Shares or Restricted
Share Units as to which the restrictions do not lapse under the preceding
sentence shall terminate at the date of the Participant’s termination of
employment and such Restricted Shares or Restricted Share Units shall be
forfeited to the Company; provided, however, that Awards of Restricted Shares or
Restricted Share Units subject to Performance Measures shall be treated the same
as Performance Awards according to Section 7(g)(iii).     (iii)   Performance
Awards. If a Participant’s employment or other relationship with the Company or
any Affiliate terminates during a Performance Period applicable to a Performance
Award because of death or Total Disability, or under other circumstances
provided by the Committee in its discretion in the related Award Agreement or
otherwise, the Participant, unless the Committee shall otherwise provide in the
Award Agreement, shall be entitled to a payment with respect to such Performance
Awards at the end of the Performance Period based upon the extent to which
achievement of the Performance Measures was satisfied at the end of such period
(as determined at the end of the Performance Period) and prorated for the
portion of the Performance Period during which the Participant was employed by
the Company or any Affiliate. Except as provided in this paragraph, if a
Participant’s employment with the Company or any Affiliate terminates during a
Performance Period, then such Participant shall not be entitled to any payment
with respect to that Performance Award.



8.   Awards to Non-Employee Directors.

     (a) Awards. Non-Employee Directors are eligible to receive any and all
types of Awards under this Plan other than ISOs. The Board must approve all
Awards to Non-Employee Directors. Any Award to a Non-Employee Director shall be
subject to the terms of Section 7 of this Plan, provided that to the extent the
provisions of this Section 8 conflict with the terms of Section 7, this
Section 8 shall prevail with respect to Awards to Non-Employee Directors.

     (b) Death, Total Disability and Retirement. In the event of the death,
Total Disability or Retirement of a Non-Employee Director prior to the granting
of an Award in respect of the fiscal year in which such event occurred, an Award
may, in the discretion of the Board, be granted in respect of such fiscal year
to the retired or disabled Non-Employee Director or his or her estate. If any
Non-Employee Director ceases to be a member of the Board for any reason other
than death, Total Disability or Retirement prior to the granting of an Award in
respect of the fiscal year in which such event occurred, his or her rights to
any Award in respect of the fiscal year during which such cessation occurred
will terminate unless the Board determines otherwise.

- 11 -



--------------------------------------------------------------------------------



 



     (c) Terms of Awards Granted to Non-Employee Directors.



  (i)   Each Option granted to a Non-Employee Director shall have an Option
Exercise Price equal to the Fair Market Value on the grant date.     (ii)   Each
Option granted to a Non-Employee Director shall vest in accordance with the
terms of an Award Agreement and shall have a term of ten years.     (iii)   In
the event a Non-Employee Director terminates membership on the Board prior to
the vesting date, or lapsing of any restrictions, of an Award, then (A) if such
termination is the result of such Non-Employee Director’s death, Total
Disability or Retirement, such Award shall immediately vest or, as applicable,
the restrictions shall lapse, and, in the case of Options, be exercisable, and
(B) if such termination is the result of an event other than death, Total
Disability or Retirement, such Award shall immediately terminate and expire.    
(iv)   No Options granted to a Non-Employee Director may be exercised after he
or she ceases to be a member of the Board, except that: (A) if such cessation
occurs by reason of death, the Options then held by the Non-Employee Director
may be exercised by his or her designated beneficiary (or, if none, his or her
legal representative) until the expiration of such Options in accordance with
the terms hereof; (B) if such cessation occurs by reason of the Non-Employee
Director incurring a Total Disability, the Options then held by the Non-Employee
Director may be exercised by him or her until the expiration of such Options in
accordance with its terms; and (C) if such cessation occurs by reason of the
Non-Employee Director’s Retirement, the Options then held by the Non-Employee
Director may be exercised by him or her until the expiration of such Options in
accordance with the terms hereof.

     (d) Exercise of Options Granted to Non-Employee Directors.



  (i)   To exercise an Option, a Non-Employee Director must provide to the
Company (A) a written notice specifying the number of Options to be exercised
and (B) to the extent applicable, any required payments due upon exercise.    
(ii)   Non-Employee Directors may exercise Options under either of the following
methods:



  (A)   Cashless Exercise. To the extent permitted by law, Non-Employee
Directors may exercise Options through a registered broker-dealer pursuant to
cashless exercise procedures that are, from time to time, approved by the
Committee. Proceeds from any such exercise shall be used to pay the exercise
costs, which include the Option Exercise Price, applicable taxes and brokerage
commissions. Any remaining proceeds from the sale shall be delivered to the
Non-Employee Director in cash or stock, as specified by the Non-Employee
Director.     (B)   Standard Exercise. Non-Employee Directors may exercise
Options by paying to the Company an amount in cash from his or her own funds
equal to the Option Exercise Price and any taxes required at exercise. A
certificate representing the shares of Common Stock that the Non-Employee
Director purchased shall be delivered to him or her only after the Option
Exercise Price and the applicable taxes have been paid.

- 12 -



--------------------------------------------------------------------------------



 



9.   Deferred Payments.

     Subject to the terms of this Plan, the Committee may determine that all or
a portion of any Award to a Participant, whether it is to be paid in cash,
shares of Common Stock or a combination thereof, shall be deferred or may, in
its sole discretion, approve deferral elections made by Participants. Deferrals
shall be for such periods and upon such terms as the Committee may determine in
its sole discretion.



10.   Dilution and Other Adjustments.

     In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, combination or exchange of shares
or other change in corporate structure affecting any class of Common Stock, the
Committee may, but shall not be required to, make such adjustments in the class
and aggregate number of shares which may be delivered under this Plan as
described in Section 5, the individual award maximums under Section 6, the
class, number, and Option Exercise Price of outstanding Options and the class
and number of shares subject to any other Awards granted under this Plan
(provided the number of shares of any class subject to any Award shall always be
a whole number), as may be determined to be appropriate by the Committee, and
any such adjustment may, in the sole discretion of the Committee, take the form
of Options covering more than one class of Common Stock. Such adjustment shall
be conclusive and binding for all purposes of this Plan.



11.   Change in Control.

     (a) Impact of Change in Control. Notwithstanding any other provision of
this Plan to the contrary, unless otherwise provided by the Committee in any
Award Agreement, in the event of a Change in Control:



  (i)   Any Options and SARs outstanding as of the date of such Change in
Control, and which are not then exercisable and vested, shall become fully
exercisable and vested.     (ii)   The restrictions and deferral limitations
applicable to any Restricted Shares and Restricted Share Units shall lapse, and
such Restricted Shares and Restricted Share Units shall become free of all
restrictions and become fully vested.     (iii)   All Performance Awards shall
be considered to be earned and payable in full, and any deferral or other
restriction shall lapse and such Performance Awards shall be settled in cash or
shares of Common Stock, as determined by the Committee, as promptly as is
practicable.     (iv)   All restrictions on other Awards shall lapse and such
Awards shall become free of all restrictions and become fully vested.

     (b) Definition. “Change in Control” means (i) a change in the composition
of the Board such that the individuals who, as of the Effective Date (as defined
below), constitute the Board (such Board shall be hereinafter referred to as the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, for purposes of this definition, that any individual
who becomes a member of the Board subsequent to the Effective Date, whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of those individuals who are members of the
Board and who were also members of the Incumbent Board (or deemed to be such
pursuant to this proviso) shall be considered as though such individual were a
member of the Incumbent Board; but, provided, further, that any

- 13 -



--------------------------------------------------------------------------------



 



such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board shall not be so considered as a
member of the Incumbent Board; (ii) consummation of a merger, tender offer or
consolidation of the Company with any other corporation, other than a merger or
consolidation that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 45% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or (iii) consummation of a sale of all or
substantially all of the assets of the Company, other than in connection with
the sale-leaseback of the Company’s real estate.



12.   Miscellaneous Provisions.

     (a) Misconduct. Except as otherwise provided in agreements covering Awards
hereunder, a Participant shall forfeit all rights in his or her outstanding
Awards under this Plan, whether or not such Awards have been earned or are
vested or remain unearned or unvested, and all such outstanding Awards shall
automatically terminate and lapse, if the Committee determines that such
Participant has (i) used for profit or disclosed to unauthorized persons,
confidential information or trade secrets of the Company, (ii) breached any
contract with or violated any fiduciary obligation to the Company, including,
without limitation, a violation of any Company code of conduct, (iii) engaged in
unlawful trading in the securities of the Company or of another company based on
information gained as a result of that Participant’s employment or other
relationship with the Company, or (iv) committed a felony or other serious
crime.

     (b) Rights as Shareholder. Except as otherwise provided herein, a
Participant shall have no rights as a holder of Common Stock with respect to
Awards hereunder, unless and until certificates for shares of Common Stock are
issued to the Participant.

     (c) No Loans. No loans from the Company to Participants shall be permitted
under this Plan.

     (d) Assignment or Transfer. Unless the Committee shall specifically
determine otherwise, no Award under this Plan or any rights or interests therein
shall be transferable other than by will or the laws of descent and distribution
and shall be exercisable, during the Participant’s lifetime, only by the
Participant. Once awarded, the shares of Common Stock received by Participants
may be freely transferred, assigned, pledged or otherwise subjected to lien,
subject to the restrictions imposed by the Securities Act of 1933, Section 16 of
the Exchange Act and the Company’s policy concerning insider trading, each as
amended from time to time.

     (e) Withholding Taxes. The Company shall have the right to deduct from all
Awards paid in cash (and any other payment hereunder) any federal, state, local
or foreign taxes required by law to be withheld with respect to such Awards and,
with respect to Awards paid in stock or upon exercise of Options, to require the
payment (through withholding from the Participant’s salary or otherwise) of any
such taxes. The obligations of the Company to make delivery of Awards in cash or
Common Stock shall be subject to currency or other restrictions imposed by any
government.

     (f) No Rights to Awards. Neither this Plan nor any action taken hereunder
shall be construed as giving any employee any right to be retained in the employ
of the Company or any of its subsidiaries, divisions or Affiliates. Except as
set forth herein, no employee or other person shall have any claim or right to
be granted an Award under this Plan. By accepting an Award, the

- 14 -



--------------------------------------------------------------------------------



 



Participant acknowledges and agrees that (i) that the Award will be exclusively
governed by the terms of this Plan, including the right reserved by the Company
to amend or cancel this Plan at any time without the Company incurring liability
to the Participant (except for Awards already granted under this Plan),
(ii) Awards are not a constituent part of salary and that the Participant is not
entitled, under the terms and conditions of employment, or by accepting or being
granted Awards under this Plan to require Awards to be granted to him or her in
the future under this Plan, or any other plan, (iii) the value of Awards
received under this Plan will be excluded from the calculation of termination
indemnities or other severance payments, and (iv) the Participant will seek all
necessary approval under, make all required notifications under and comply with
all laws, rules and regulations applicable to the ownership of Options and stock
and the exercise of Options, including, without limitation, currency and
exchange laws, rules and regulations.

     (g) Beneficiary Designation. To the extent allowed by the Committee, each
Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named on a contingent or successive basis) to whom any
benefit under this Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, and unless the Committee determines
otherwise shall be in a form prescribed by the Committee, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

     (h) Costs and Expenses. The cost and expenses of administering this Plan
shall be borne by the Company and not charged to any Award or to any
Participant.

     (i) Fractional Shares. Fractional shares of Common Stock shall not be
issued or transferred under an Award, but the Committee may pay cash in lieu of
a fraction or round the fraction, in its discretion.

     (j) Funding of Plan. The Company shall not be required to establish or fund
any special or separate account or to make any other segregation of assets to
assure the payment of any Award under this Plan.

     (k) Indemnification. Provisions for the indemnification of officers and
directors of the Company in connection with the administration of this Plan
shall be as set forth in the Company’s articles of incorporation and bylaws as
in effect from time to time.

     (l) Successors. All obligations of the Company under this Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, by merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

     (m) Section 16 Compliance; Section 162(m) Administration. This Plan is
intended to comply in all respects with Rule 16b-3 or any successor provision,
as in effect from time to time, and in all events this Plan shall be construed
in accordance with the requirements of Rule 16b-3. If any Plan provision does
not comply with Rule 16b-3 as hereafter amended or interpreted, the provision
shall be deemed inoperative. The Board, in its absolute discretion, may
bifurcate this Plan so as to restrict, limit or condition the use of any
provision of this Plan with respect to persons who are officers or directors
subject to Section 16 of the Exchange Act without so restricting, limiting or
conditioning this Plan with respect to other Eligible Participants. The Company
intends that all Awards granted under this Plan to individuals who are or who
the

- 15 -



--------------------------------------------------------------------------------



 



Committee believes will be “covered employees” (within the meaning of
Section 162(m)(3) of the Code) will qualify for the Performance Based Exception.



13.   Effective Date, Governing Law, Amendments and Termination.

     (a) Effective Date. This Plan shall be effective as of April 30, 2004 (the
“Effective Date”), provided that it is approved by the shareholders of the
Company in accordance with all applicable laws, regulations and stock exchange
rules and listing standards.

     (b) Amendments. The Board may at any time terminate or from time to time
amend this Plan in whole or in part, but no such action shall adversely affect
any rights or obligations with respect to any Awards granted prior to the date
of such termination or amendment. Notwithstanding the foregoing, unless the
Company’s shareholders shall have first approved the amendment, no amendment of
this Plan shall be effective which would (i) increase the maximum number of
shares of Common Stock which may be delivered under this Plan or to any one
individual (except to the extent such amendment is made pursuant to Section 10
hereof), (ii) extend the maximum period during which Awards may be granted under
this Plan, (iii) add to the types of awards that can be made under this Plan,
(iv) change the Performance Measures pursuant to which Performance Awards are
earned, (v) modify the requirements as to eligibility for participation in this
Plan, or (vi) require shareholder approval pursuant to this Plan, applicable law
or applicable stock exchange standards, to be effective. With the consent of the
Participant affected, the Committee may amend outstanding agreements evidencing
Awards under this Plan in a manner not inconsistent with the terms of this Plan.

     (c) Governing Law. All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of this Plan
shall be determined in accordance with the laws of the State of Minnesota
without giving effect to conflict of laws principles.

     (d) Termination. No Awards shall be made under this Plan after the tenth
anniversary of the Effective Date.

- 16 -